ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing Coca-Cola argues persuasively that the low awards indicate the jury rendered a compromise verdict and that it is unfair for us to rely on the jury’s verdict as to liability while setting aside the verdict as to quantum. Coca-Cola therefore' contends that when a jury has abused its discretion in some respect, the entire verdict should be set aside.
*867Perhaps the jury did apply comparative negligence in order to achieve fairness. The low awards, however, only suggest, but do not establish, this conclusion. Often a jury returns low (or high) verdicts when liability is stipulated.
It is necessary for an appellate court in tort cases to review liability and quantum separately (at least until comparative negligence is adopted in the state). The reviewing court may therefore affirm a judgment as to liability by according substantial weight to the jury’s apparent findings of fact, while setting aside the same jury’s findings as to quantum (if the record justifies the latter result).
The application is denied.

Denied.